Order issued December )~, 2012




                                           In The-




                                    NO. 05-11-01441-CR

                         PATRICK ALLEN BENTLEY, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee


                                          ORDER
       Appellant has filed a pro se supplemental brief and moves for leave to file the

supplemental brief, to dismiss counsel, and to appoint new counsel. Appellant is represented by

counsel who [’fled a brief on the merits and is not entitled to hybrid representation. See Ruddv.

State, 616 S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.] 1981); see also TEX. CODE CRIM.

PROC. ANN. art. 26.04(j)(2) (West Supp. 2012). Additionally, while this Court may vant a

motion to withdraw filed by an attorney, see TEX. R. APP. P. 6.5, it does not have authority to

appoint substitute counsel. See TEX. CODE CRIM. PROC. ANN. art. 1.051(d). The Court DENIES

appellant’s motions.




                                                     PRESIDING JUSTICE